487 P.2d 1355 (1971)
83 N.M. 50
STATE of New Mexico, Plaintiff-Appellee,
v.
Alton Leon BREWTON, Defendant-Appellant.
No. 694.
Court of Appeals of New Mexico.
July 30, 1971.
Roy G. Hill, Santa Fe, for defendant-appellant.
David L. Norvell, Atty. Gen., Thomas Patrick Whelan, Jr., Asst. Atty. Gen., Santa Fe, for plaintiff-appellee.

OPINION
SUTIN, Judge.
Brewton seeks post conviction relief. He pleaded guilty to a misdemeanor committed *1356 in the state penitentiary while serving a prior sentence. He seeks credit on his sentence for the 28 days which elapsed between the day he was served with a warrant for his arrest and the day when judgment and sentence was entered on his plea of guilty. Reliance is placed on § 40A-29-25, N.M.S.A. 1953 (Repl.Vol. 6, Supp. 1969). This section is not applicable because his confinement during this period was pursuant to his prior sentence.
The trial court order which dismissed Brewton's motion for amended judgment and sentence is affirmed.
It is so ordered.
WOOD, C.J., and HENDLEY, J., concur.